DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 05/16/2022 without traverse of Group I, species I-1A claims 1-2 & 5-11 for further examination, however Applicant did not respond to the second & third species election as required in the 03/16/2022 Office Action. During a telephone conversation with Daniel O’Connor on 06/02/2022, Applicant elected Species I-2A & I-3A, claims 1-2, 5-6 & 8-10 to satisfy the species election as required in the 03/16/2022 Office Action. Claims 3-4, 7 & 11-20  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/20/20 is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “thickness monitoring mechanism” in claim 1; “feedback mechanism” in claims 9-10; “force feedback mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-2, 5-6 & 8-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 2 recites “granule bed” and then line 4 recites “a granule bed”, wherein it is unclear whether they are the same granule bed or the recitation in line 4 is an additional granule bed. For examination purposes, examiner is interpreting “a granule bed” in line 4 as “the granule bed”. To correct this problem, amend line 4 to recite “the granule bed”.
As regards to	 claim 1, lines 6-7 recite the limitation “the flow rate”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the flow rate” as “a flow rate”. To correct this problem, amend lines 6-7 to recite “a flow rate”.
As regards to	 claim 1, line 8 recites the limitation “the thickness”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the thickness” as “a thickness”. To correct this problem, amend line 8 to recite “a thickness”.
As regards to	 claim 1, line 11 recites the limitation “the detected thickness”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the detected thickness” as “a detected thickness”. To correct this problem, amend line 11 to recite “a detected thickness”.
As regards to claim 5, line 3 recites “a corresponding lane” and then line 6 recites “each lane”, wherein it is unclear whether they are the same lanes. For examination purposes, examiner is interpreting “each lane” in line 6 as “each of the corresponding lanes”. To correct this problem, amend line 6 to recite “each of the corresponding lanes”.
As regards to claim 5, line 7 recites “a target thickness” however claim 1, line 12 recites “a target thickness”, wherein it is unclear whether they are the target thickness. For examination purposes, examiner is interpreting “a target thickness” in claim 5, line 7 as “the target thickness”. To correct this problem, amend line 7 to recite “the target thickness”.
As regards to claim 5, line 9 recites “the feed chute” however line 3 recites “each of the feed chutes” and line 8 recites “a particular feed chute”, wherein it is unclear whether they are the same feed chutes. For examination purposes, examiner is interpreting “the feed chute” in claim 5, line 9 as “the particular feed chute”. To correct this problem, amend line 9 to recite “the particular feed chute”.
As regards to claim 6, line 2 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as any degree. To correct this problem, amend claim 6 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 9, line 1 recites “each motor” however claim 8 lines 2-3 recite “a corresponding motor”, wherein it is unclear whether they are the same motors. For examination purposes, examiner is interpreting “each motor” in line 1 as “each of the corresponding motors”. To correct this problem, amend line 1 to recite “each of the corresponding motors”.
Claims 2, 5-6 & 8-10 are rejected at least based on their dependency from claim 1.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-2, 5-6 & 8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Orisaka et al. (US 2015/0255778 A1) hereinafter Orisaka.
	As regards to claim 1, Orisaka discloses an automated powder bed forming device (abs; fig 1-10), comprising: 
a support conveyor 5 configured for supporting a formed powder bed 41 ([0036]- [0037]; [0040]-[0042]; [0048]; [0050]; [0052]; [0062]; [0067]; [0092]-[0093]; [0097]; [0099]-[0100]; [0106]-[0109]; [0116]-[0121]; [0123]; fig 1-10); 
at least one powder dispenser 2 configured for dispensing powders 10 onto the support conveyor 5 to form the powder bed 41 ([0035]-[0038]; [0040]-[0042]; [0048]; [0050]; [0052]; [0056]-[0058]; [0062]; [0067]; [0076]-[0079]; [0083]; [0091]-[0093]; [0097]; [0099]-[0100]; [0106]-[0109]; [0116]-[0121]; [0123]; fig 1-10), wherein the at least one powder dispenser 2 comprises: 
a plurality of feed chutes 6 positioned across a width W of the support conveyor 5, each of the plurality of feed chutes 6 having an individually controllable feed door 7 for controlling the flow rate of powders 10 from the feed chute 6 onto the support conveyor 5 ([0036]; [0038]; [0040]-[0042]; [0044]-[0052]; [0055]-[0059]; [0061]-[0062]; [0064]; [0069]-[0072]; [0075]-[0079]; [0081]-[0083]; [0087]-[0094]; [0106]-[0108]; fig 1-10); 
a thickness monitoring mechanism 32 configured to monitor a thickness of the powder bed 41 on the support conveyor 5 ([0115]-[0123]; fig 10); and 
one or more controller 33 configured to: 
compare a detected thickness of the powder bed 41 on the support conveyor 5 relative to a target thickness profile ([0115]-[0123]; fig 10); and 
transmit signals to one or more of the individually controllable feed doors 7 to adjust the flow rate of powders 10 from the feed chute 6 onto the support conveyor 5 to adjust the thickness of the powder bed 41 to correspond to the target thickness profile ([0036]; [0038]; [0040]-[0042]; [0044]-[0052]; [0055]-[0059]; [0061]-[0062]; [0064]; [0069]-[0072]; [0075]-[0079]; [0081]-[0083]; [0087]-[0094]; [0106]-[0108]; [0115]-[0123]; fig 1-10).
As regards to claim 2, Orisaka discloses an automated powder bed 41 forming device (abs; fig 1-10), further comprising a plurality of powder dispensers 2, and wherein the one or more controller 33 is embodied as a single controller 33 configured to transmit signals to one or more of the individually controllable feed doors 7 of each of the plurality of powder dispensers 2 ([0035]-[0038]; [0040]-[0042]; [0048]; [0050]; [0052]; [0056]-[0058]; [0062]; [0067]; [0076]-[0079]; [0083]; [0091]-[0093]; [0097]; [0099]-[0100]; [0106]-[0109]; [0116]-[0121]; [0123]; fig 1-10).
As regards to claim 5, Orisaka discloses an automated powder bed 41 forming device (abs; fig 1-10), wherein each of the feed chutes 6 are configured to dispense powders 10 onto a same corresponding lane of the support conveyor 5; and the one or more controller 33 is configured to: compare the detected thickness of the powder bed 41 in each of the same corresponding lane of the support conveyor 5 relative to the target thickness profile; and transmit a signal to an individually controllable feed door 7 of a particular feed chute 6 to adjust the flow rate of powders 10 from the particular  feed chute 6 onto the corresponding lane ([0036]; [0038]; [0040]-[0042]; [0044]-[0052]; [0055]-[0059]; [0061]-[0062]; [0064]; [0069]-[0072]; [0075]-[0079]; [0081]-[0083]; [0087]-[0094]; [0106]-[0108]; [0115]-[0123]; fig 1-10).
As regards to claim 6, Orisaka discloses an automated powder bed 41 forming device (abs; fig 1-10), wherein the target thickness profile may define an at least substantially uniform thickness across a width W of the powder bed 41 ([0036]; [0038]; [0040]-[0042]; [0044]-[0052]; [0055]-[0059]; [0061]-[0062]; [0064]; [0069]-[0072]; [0075]-[0079]; [0081]-[0083]; [0087]-[0094]; [0106]-[0108]; [0115]-[0123]; fig 1-10).
As regards to claim 8, Orisaka discloses an automated powder bed 41 forming device (abs; fig 1-10), wherein each of the plurality of individually controllable feed doors 7 are movable via a corresponding rotary shaft motor 7c/17c ([0078]-[0087]; fig 1-10).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Orisaka as applied to claim 8 above, and further in view of Aschenbeck (US 2004/0086638 A1) hereinafter Aschenbeck. 
As regards to claims 9-10, Orisaka discloses an automated powder bed 41 forming device (abs; fig 1-10), wherein each of the plurality of individually controllable feed doors 7 are movable via a corresponding rotary shaft motor 7c/17c ([0078]-[0087]; fig 1-10), however Orisaka does not disclose wherein each motor comprises a feedback mechanism comprising a force feedback mechanism configured to detect resistive forces counteracting a desired movement of the motor.
Aschenbeck discloses an automated granule bed forming device (abs; fig 1-6), comprising controllable gate 50 movable via a corresponding servo motor 66 wherein the servo motor 66 comprises a controller 70 including an algorithm and a line speed detector 102 configured to detect resistive granule forces counteracting a desired movement of the servo motor 66 which adjusts the gate opening and gate speeds to keep on-sheet deposition constant ([0034]-[0044]; fig 1-6). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the servo motor 66 comprises a controller 70 including an algorithm and a line speed detector 102 configured to detect resistive granule forces counteracting a desired movement of the servo motor 66 which adjusts the gate opening and gate speeds to keep on-sheet deposition constant in the automated powder bed forming device of Orisaka, because Aschenbeck teaches the use of wherein the servo motor 66 comprises a controller 70 including an algorithm and a line speed detector 102 configured to detect resistive granule forces counteracting a desired movement of the servo motor 66 enables the controller to detect the exact position of the gate at all times, and therefore the controller can precisely control the exact position of the gate with respect to the discharge slot which adjusts the gate opening and gate speeds to keep on-sheet deposition constant ([0034]-[0044]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717